EXHIBIT 10.29

EXECUTIVE EMPLOYMENT AGREEMENT

This Executive Employment Agreement (the “Agreement”) is dated October 1, 2007
(the “Effective Date”) between:

BIOJECT MEDICAL TECHNOLOGIES INC. (“BMT”), a Corporation incorporated under the
laws of the State of Oregon having its principal offices at 20245 SW 95th Ave,
Tualatin, Oregon 97062

BIOJECT INC. (“Bioject”), a Corporation incorporated under the laws of the State
of Oregon having its principal offices at 20245 SW 95th Ave, Tualatin, Oregon
97062 (collectively referred to herein as the “Company”)

AND:

 

Ralph Makar

              (“Executive”).

RECITALS

 

1. The Company desires to secure the services and expertise of Executive and to
ensure the availability of Executive to the Company; and

 

2. Executive desires to serve in the employ of the Company on a full-time basis
for the period and upon the terms and conditions provided for in this Agreement.

NOW THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties noted above agree as follows:

Section 1 - Employment, Duties and Term

 

1.1 Employment. Effective as of the first date set forth above, the Company
agrees to employ Executive in the position of President and Chief Executive
Officer, and Executive hereby accepts such employment, on the terms and
conditions set forth herein. Executive’s first day of employment hereunder shall
be October 1, 2007 (the “Initial Employment Date”).

 

1.2 Approval by the Board. The Company represents that the appointment of
Executive to the position referred to in Section 1.1 has been approved by the
Board of Directors of the Company (the “Board”) and that all corporate action
required to effect the appointment has been taken.

 

1.3 Duties. The Executive shall devote his full-time and best efforts to the
Company and to fulfilling the duties of his position which shall include all
duties commonly incident to the offices of President and Chief Executive
Officer. The Executive hereby accepts and agrees to such engagement of services,
and will devote himself to the operation of the Company’s business. Executive
has disclosed to the Company his involvement in and with the entities listed on
Exhibit C hereto. In no event shall Executive’s interest in or involvement with
any entity listed on Exhibit C be deemed a violation of this Section 1.3. The
Executive shall comply with the Company’s policies and procedures to the extent
they are not inconsistent with this Agreement, in which case the provisions of
this Agreement shall prevail. Executive shall comply with all legal requirements
applicable to his position, including without limitation, requirements arising
out of the Sarbanes-Oxley Act of 2002. The Company shall provide Executive with
ongoing training and legal counsel with respect to his Sarbanes-Oxley Act of
2002 responsibilities.

 

1.4 Reporting. In conducting Executive’s duties under this Agreement, Executive
shall report to the Company’s Board of Directors.

 

Page 1

Executive Employment Agreement



--------------------------------------------------------------------------------

1.5 Location of Employment. The Executive shall conduct his duties under this
Agreement primarily at the offices of the Company in Tualatin, Oregon, or such
other geographical locations as shall be reasonably required in order to assure
the efficient and proper operation of the Company. In the event that the primary
location for the conduct of Executive’s duties is moved more than thirty
(30) miles outside Tualatin, Oregon, Executive will be offered a choice to
either relocate to the new location, or to accept severance benefits as
described in Section 4.4, subject to Executive’s compliance with Section 4.4.4.

Section 2 - Base Compensation and Benefits

 

2.1 Base Salary. For all services rendered under this Agreement, the Company
shall pay Executive a Base Salary at an annual rate of $300,000, commencing as
of the Initial Employment Date. Company shall pay Executive in approximately
equal monthly amounts pursuant to its standard payroll schedule. All amounts
paid to Executive under this Agreement shall be reduced by such amounts as are
required or permitted to be withheld by law. Executive’s Base Salary shall be
subject to periodic adjustment by the Board. The Board will perform performance
reviews with respect to the periods ending December 31, 2007, June 30,
2008, December 31, 2008 and annually thereafter, provided that the Board shall
be under no obligation to increase Executive’s Base Salary in connection with
any such review. For purposes of this Agreement, “Base Salary” shall mean
regular salary paid on a periodic basis exclusive of benefits, bonuses, stock
options, restricted stock unit awards or incentive payments.

 

2.2 Benefits. Subject to eligibility requirements, Executive shall be entitled
to receive such insurance and other employment benefits as are available to
other executive officers of Company under the same terms and conditions
applicable to such other executive officers, which shall initially consist of
medical insurance, dental and vision insurance, participation in the Company’s
flexible spending account (with an employer contribution), short- and long-term
disability insurance, life insurance, supplemental life insurance, supplemental
medical expense insurance (AFLAC), participation in the Company’s 401(k) plan
and employee stock purchase plan, and credit union and Costco membership. Such
benefits may change from time to time or may be eliminated by Company. In
addition, the Company shall pay the premiums for $1 million in supplemental
life, death and disability insurance on behalf of Executive.

 

2.3 Business Expenses. The Company shall, in accordance with, and to the extent
of, its policies in effect from time to time, reimburse all ordinary and
necessary business expenses reasonably incurred by Executive in performing his
duties as an employee of the Company, provided that Executive accounts promptly
for such expenses to the Company in the manner prescribed from time to time by
the Company.

 

2.4 Vacation. Executive shall be entitled to vacation, flexible time off, paid
holidays and sick leave according to the standard policies and procedures of the
Company; provided that Executive shall be entitled to 25 vacation days per year,
with the unused vacation in any year to be available for use in subsequent
years.

 

2.5 Disability. Should Executive become Disabled and unable to perform
substantially all of his duties under this Agreement, as documented by an
independent physician selected jointly by Executive and the Company, the Company
will continue paying Executive seventy-five percent (75%) of Executive’s
then-current Base Salary for a period of not greater than six (6) months from
the Disability date. Should the Disability continue beyond the initial six
(6) months, payments by the Company will then be reduced to fifty percent
(50%) of Base Salary for any remaining period of Disability not to exceed an
additional six (6) months. Health and dental insurance and other benefit
coverage will continue for the duration of these payments, for a maximum time
period not to exceed twelve (12) months. Should payments to Executive under
worker’s compensation and/or disability insurance programs, when combined with
Company payments, exceed seventy-five percent (75%) of Executive’s Base Salary,
the Company will reduce its payment by the excess amount. For purposes of this
Agreement, “Disability” or “Disabled” shall mean the inability of Executive to
perform the essential functions of his position under this Agreement, with or
without reasonable accommodation, because of physical or mental incapacity for
180 days during any consecutive twelve-month period, as reasonably determined by
the Board after consultation with a qualified physician selected by the Board.

 

Page 2

Executive Employment Agreement



--------------------------------------------------------------------------------

2.6 Relocation Expenses. The Company shall pay to relocate Executive and his
immediate family from Executive’s home in Morris Plains/Parsippany, New Jersey
to the Portland, Oregon area, provided that the Company’s obligations for such
relocation shall not exceed $30,000. The Company shall provide Executive with
home search assistance.

Section 3 - Equity Awards; Incentive Compensation

 

3.1 Stock Options. Effective on the Initial Employment Date, the Company will
grant Executive a non-qualified stock option outside of, but on terms and
conditions substantially identical to, the terms and conditions of the Bioject
Medical Technologies, Inc. Restated 1992 Stock Incentive Plan, as amended (the
“Plan”), to purchase 150,000 shares of BMT Common Stock (the “Option”). The
exercise price of the Option shall be the 10-day Volume Weighted Average Price
of BMT Common Stock as reported by Bloomberg for the ten trading days ending on
the Initial Employment Date. The Option will vest 1/3 annually on each of the
first three anniversaries of the Initial Employment Date and have a term of 10
years. BMT will provide Executive with a Stock Option Agreement that evidences
the Option. The Stock Option Agreement sets forth the specific terms and
conditions of the Option, including, without limitation, the vesting schedule
and the terms under which Executive will forfeit the Option (including
termination of Executive’s employment with the Company pursuant to Section 4.2).
The grant is subject to Executive’s execution of the Stock Option Agreement. In
the event that there is any inconsistency between the Stock Option Agreement and
this Agreement, this Agreement shall control.

 

3.2 Restricted Stock Units. Effective on the Initial Employment Date, the
Company will grant Executive a restricted stock unit of 100,000 units (the
“Award”), with each unit representing the right to receive one share of BMT
Common Stock, subject to certain vesting conditions and forfeiture provisions.
The Award will be made outside of, but on terms and conditions substantially
identical to, the Plan. The Award shall vest as to 1/3 of the units annually on
each of the first three anniversaries of the Initial Employment Date. Following
the Initial Employment Date, BMT will provide Executive with a Restricted Stock
Unit Grant Agreement that evidences the Award. The Restricted Stock Unit Grant
Agreement sets forth the specific terms and conditions of the Award, including,
without limitation, the vesting conditions as well as the terms under which
Executive will forfeit the Award (including termination of Executive’s
employment with the Company pursuant to Section 4.2). The Award is subject to
Executive’s execution of the Restricted Stock Unit Grant Agreement. In the event
that there is any inconsistency between the Restricted Stock Unit Agreement and
this Agreement, this Agreement shall control.

 

3.3 Incentive Compensation. Executive shall be entitled to the following
incentive compensation:

 

  (i) with respect to the period commencing on the Initial Employment Date and
ending December 31, 2007, Executive shall be eligible to receive a target of
150,000 restricted stock units and a target of 25% of his then-current Base
Salary based upon his achievement of the milestones for such period set forth on
Exhibit A as determined by the Board in its sole discretion which shall be
exercised reasonably;

 

  (ii) with respect to each of (A) the period commencing January 1, 2008 and
ending December 31, 2008 and (B) the period commencing January 1, 2009 and
ending December 31, 2009, Executive shall be eligible to receive a target of
200,000 restricted stock units and a target of 25% of his then-current Base
Salary for each such period based upon his achievement of the milestones for
such period set forth on Exhibit A as determined by the Board in its sole
discretion (it being understood that the Board may in its discretion elect to
award up to 150,000 of the possible 200,000 restricted stock unit target
relating to 2008 in connection with Executive’s mid-year performance review for
such year and the degree of achievement of Executive’s milestones at such time.

Any restricted stock units awarded pursuant to this Section 3.3 will be made
outside of, but on terms and conditions substantially identical to, the Plan,
will vest 1/3 annually on the first three anniversaries of the date of grant of
such awards and shall be evidenced by a Restricted Stock Unit Award Agreement.
None of the restricted stock units described in this Section 3.3 shall be deemed
granted, awarded or outstanding

 

Page 3

Executive Employment Agreement



--------------------------------------------------------------------------------

until such time as the Board has awarded such restricted stock units based on
Executive’s achievement of the applicable milestones. The Restricted Stock Unit
Grant Agreement sets forth the specific terms and conditions of the award,
including, without limitation, the vesting conditions as well as the terms under
which Executive will forfeit the award (including termination of Executive’s
employment with the Company pursuant to Section 4.2). The award is subject to
Executive’s execution of the Restricted Stock Unit Grant Agreement. In the event
that there is any inconsistency between the Restricted Stock Unit Agreement and
this Agreement, this Agreement shall control.

 

3.4 Effect of Change of Control. Immediately prior to the consummation of any of
the transactions described in Sections 4.7.1.1, 4.7.1.2 or 4.7.1.3 (i) all
outstanding stock options held by Executive shall vest and Executive shall have
until the third anniversary of the date of such acceleration (but not later than
the original term of the option) to exercise such options, at which time the
options will terminate and (ii) all outstanding restricted stock units held by
Executive shall vest. In addition, immediately prior to the consummation of any
of the transactions described in Sections 4.7.1.1, 4.7.1.2 or 4.7.1.3 BMT shall
award Executive additional shares of BMT Common Stock as a stock bonus under the
Plan payable immediately (the “CIC Bonus”). The maximum number of shares subject
to the CIC Bonus shall be equal to 650,000 less the number of restricted stock
units granted prior to the payment date of the CIC Bonus pursuant to Sections
3.2 and 3.3 of this Agreement (the “Cap”). The Board, in its sole discretion,
shall elect to pay the CIC Bonus pursuant to one of the following alternatives:

 

  (A) Issuing a stock bonus for a number of shares equal to two times the
aggregate number of options and restricted stock units previously awarded
pursuant to Sections 3.1, 3.2 and 3.3, subject to the Cap; or

 

  (B) If BMT Common Stock is valued at more than $3.00 per share in the Change
of Control transaction, issuing a stock bonus for a number of shares equal to
the Cap.

Section 4 - Term, Termination

 

4.1 Term. The term of this Agreement shall commence on the date first written
above (the “Effective Date”). It shall continue for an initial term of one
(1) year, subject to the early termination provisions set forth in this
Section 4. Upon expiration of the initial term, this Agreement will be
automatically extended for additional one-year terms unless Executive or the
Company shall, upon 120 days written notice to the other, elect not to extend
this Agreement for an additional one-year term. Non-renewal of the Agreement by
the Company shall be deemed a termination pursuant to Section 4.3 and shall be
subject to the severance benefits related to termination under Section 4.4.

 

4.2 Termination by the Company For Cause. At any time during the term of this
Agreement, the Company may terminate this Agreement and Executive’s employment
immediately for “Cause” as that term is defined herein, upon written notice to
Executive.

 

  4.2.1. “Cause” means any one of the following: (a) a material breach of
Executive’s duties hereunder, followed by Executive’s failure to cure such
breach within a reasonable period of time after a written demand for such
satisfactory performance which specifically and with reasonable detail
identifies the manner in which it is alleged that Executive has not
satisfactorily performed such duties, provided, however, that no termination for
Cause pursuant to this subparagraph 4.2.1 will be effective until after
Executive, together with Executive’s counsel, have had an opportunity to be
heard before the Board; (b) a criminal act (excluding motor vehicle violations)
by the Executive reflecting adversely on the business or reputation of the
Company; or (c) Executive, in his personal capacity, is indicted or sanctioned
or enters into a consent decree, in connection with any investigation of,
allegation of wrongdoing by, or other formal proceeding against Executive, by
the United States Food and Drug Administration or the United States Securities
and Exchange Commission, whether related to the business of the Company or to
any other past employment or activity of Executive.

 

Page 4

Executive Employment Agreement



--------------------------------------------------------------------------------

  4.2.2. In the event of Executive’s termination for Cause pursuant to
Section 4.2, Executive shall be paid Base Salary and Company-sponsored benefits
in effect at the time of termination for sixty (60) days following the date of
termination. All other forms of compensation payable to Executive pursuant to
Section 3 shall terminate on the date of termination. Executive shall not be
entitled to any additional compensation or severance.

 

4.3 Termination by the Company Without Cause; Termination by Executive for Good
Reason. The Company may terminate this Agreement and Executive’s employment at
any time without Cause upon giving Executive at least 120 days written notice;
provided, however, that the Company shall have the option of making termination
of the Agreement and termination of Executive’s employment effective immediately
upon notice, in which case, in addition to the payments provided for by
Section 4.4 below, Executive shall be paid his Base Salary through a notice
period of 120 days. Executive may terminate this Agreement and his Employment
for Good Reason upon giving the Company at least 120 days written notice
specifying the reason and failure of the Company to remedy the condition within
30 days. “Good Reason” means a material reduction in Executive’s title or
duties. Termination of employment because of disability under Section 2.5 and
termination of employment because of death under 4.1 are not terminations under
this Section 4.3 or Section 4.4.

 

4.4 Severance Benefits. If (i) the Company gives notice pursuant to Section 4.1
that the term of this Agreement shall not be extended or shall not be renewed,
(ii) this Agreement and Executive’s employment are terminated by the Company
pursuant to Section 4.3, or (iii) Executive terminates his employment for Good
Reason pursuant to Section 4.3, then as of the effective date of Executive’s
termination:

 

  4.4.1. The Company shall pay Executive as severance pay an amount equivalent
to twelve (12) months of Executive’s then-current Base Salary plus accrued and
unused vacation (the “Severance Pay”). The Company may pay such Severance Pay on
dates generally coinciding with its regular payroll schedule or in a single lump
sum payment in its sole discretion; and

 

  4.4.2. An amount equivalent to the premium Executive would pay if Executive
were to elect to continue Executive’s group health benefits under the
Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”) for a period of
twelve (12) months; and

 

  4.4.3. Unless already accelerated pursuant to Section 3.4 and notwithstanding
any provision in any award agreement to the contrary, all outstanding stock
options and restricted stock unit awards held by Executive as the effective date
of Executive’s termination shall become fully vested and Executive shall have
two years from the date of termination to exercise such options (but not later
than the original term of the option); and

 

  4.4.4. As a condition of receiving the compensation and other benefits
pursuant to this Section 4.4, Executive shall sign, deliver and not revoke a
release of claims in a reasonable form to be provided by the Company at the time
of termination.

 

4.5 Termination by Executive. The Executive may terminate this Agreement at any
time by giving 120 days prior written notice to the Company. Upon termination of
this Agreement by Executive pursuant to this Section 4.5, Executive shall be
paid unpaid salary and accrued and unpaid vacation through the date of
termination. All other forms of compensation payable to Executive pursuant to
Section 2 shall terminate on the date of termination. Executive shall not be
entitled to any additional compensation or severance.

 

4.6 Termination Upon Death. This Agreement shall terminate immediately upon
Executive’s death. In the event of Executive’s death:

 

  4.6.1. The Company shall pay to Executive’s estate the Base Salary otherwise
payable to Executive through the last day of the calendar month in which
Executive’s death occurs and for a period of sixty (60) days thereafter.

 

Page 5

Executive Employment Agreement



--------------------------------------------------------------------------------

  4.6.2. As expeditiously as possible after Executive’s death the Company shall
pay or reimburse Executive’s estate for all expenses incurred pursuant to
Section 2.3 prior to such death.

 

4.7 Change in Control. If at any time during the term of this Agreement a Change
in Control (as defined below) of the Company occurs, then, as to such Change in
Control, the Company will utilize its best efforts to make appropriate
provisions to preserve the rights and interests of Executive pursuant to this
Agreement. For purposes of this Agreement, a “Change in Control” shall mean the
occurrence of any of the following events:

 

  4.7.1. The approval by the shareholders of BMT of:

 

  4.7.1.1. any consolidation, merger or plan of share exchange involving BMT (a
“Merger”) as a result of which the holders of outstanding securities of BMT
ordinarily having the right to vote for the election of directors (“Voting
Securities”) immediately prior to the Merger do not continue to hold at least
50% of the combined voting power of the outstanding Voting Securities of the
surviving or continuing corporation immediately after the Merger, disregarding
any Voting Securities issued or retained by such holders in respect of
securities of any other party to the Merger;

 

  4.7.1.2. any sale, lease, exchange or other transfer (in one transaction or a
series of related transactions) of all, or substantially all, the assets of BMT;
or

 

  4.7.1.3. the adoption of any plan or proposal for the liquidation or
dissolution of BMT.

 

  4.7.2. Any “person” or “group” (within the meaning of Sections 13(d) and
14(d)(2) of the Securities Exchange Act of 1934, as amended (the “Act”)) shall,
as a result of a tender or exchange offer, open market purchases or privately
negotiated purchases from anyone other than BMT, have become the beneficial
owner (within the meaning of Rule 13d-3 under the Act), directly or indirectly,
of Voting Securities representing fifty percent (50%) or more of the combined
voting power of the then outstanding Voting Securities.

 

4.8 Acts Upon Termination. Upon termination of Executive’s employment with the
Company, all computers, equipment, documents, records, notebooks, and similar
repositories of or containing Confidential Information, including copies
thereof, then in Executive’s possession, whether prepared by Executive or
others, will be delivered to the Company within thirty (30) days of such
termination. The obligations of Executive in Section 5 of this Agreement shall
survive any termination of Executive.

 

4.9 Entire Termination Payment. The compensation provided for in this Section 4
shall constitute Executive’s sole remedy for termination of this Agreement by
either party.

 

4.10 Resignation from the Board. Upon termination of Executive’s employment with
Company for any reason, Executive shall offer his resignation as a member of the
Board and as an officer or director of any subsidiary or affiliate of the
Company in which he/she holds such positions.

Section 5 - Confidentiality, Invention Ownership Agreement and Noncompetition
Agreement

 

5.1

Executive agrees to execute and deliver and abide by the Confidentiality,
Invention Ownership Agreement and Noncompetition Agreement in the form attached
hereto as Exhibit B (the “Confidentiality and Noncompetition Agreement”). Upon
the termination of Executive’s employment, Executive shall return all
confidential information of any type that that belongs to the Company, or any
other related or affiliated entity, or a third party. Executive acknowledges
that Executive’s obligations of confidentiality extend beyond the termination of
Executive’s employment as dictated by the Confidentiality and Noncompetition
Agreement. Executive acknowledges and agrees that upon Executive’s termination
of employment with the Company for any reason, Executive shall be bound by the
provisions set forth in the Confidentiality and Noncompetition Agreement as if
those provisions were set forth herein. Executive also acknowledges that

 

Page 6

Executive Employment Agreement



--------------------------------------------------------------------------------

 

Executive’s obligations of noncompetition and nonsolicitation extend beyond the
termination of Executive’s employment for any reason as dictated by the
Confidentiality and Noncompetition Agreement.

Section 6 - General Provisions

 

6.1 Notices. All notices, requests and demands given to or made pursuant hereto
shall, except as otherwise specified herein, be in writing and shall be deemed
to have been duly given to any party when delivered personally (by courier
service or otherwise), when delivered by facsimile and confirmed by return
facsimile, or three days after being mailed by first-class mail, postage prepaid
and return receipt requested in each case to the applicable address as set forth
at the beginning of this Agreement. Either party may change its address, by
notice to the other party given in the manner set forth in this Section.

 

6.2 Caption. The various headings or captions in this Agreement are for
convenience only and shall not affect the meaning or interpretation of this
Agreement.

 

6.3 Venue and Jurisdiction/Controlling Law. For any claim or cause of action
arising under or relating to this Agreement, the Company and Executive consent
to the exclusive jurisdiction of the Multnomah County, Oregon Superior Court, or
a federal court serving Portland, Oregon, and waive any objection based on
jurisdiction or venue, including forum non conveniens; provided, however, if the
Company seeks injunctive relief, it may file such action wherever in its
judgment relief might most effectively be obtained. Oregon law shall apply.

 

6.4 Mediation. In case of any dispute arising under this Agreement which cannot
be settled by reasonable discussion, except for Company’s right to seek
injunctive relief pursuant to the terms of the Confidentiality and
Noncompetition Agreement attached hereto as Exhibit B, the parties agree that,
prior to commencing litigation, they will first engage the services of a
professional mediator agreed upon by the parties and attempt in good faith to
resolve the dispute through confidential nonbinding mediation. Each party shall
bear one-half of the mediator’s fees and expenses and shall pay all of its own
attorneys’ fees and expenses related to the mediation.

 

6.5 Attorney Fees. If any action at law, in equity or by arbitration is taken to
enforce or interpret the terms of this Agreement, the prevailing party shall be
entitled to reasonable attorneys’ fees, costs and necessary disbursements in
addition to any other relief to which such party may be entitled, including fees
and expenses on appeal.

 

6.6 Construction. Wherever possible, each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

 

6.7 Waivers. No failure on the part of either party to exercise, and no delay in
exercising, any right or remedy hereunder shall operate as a waiver thereof; nor
shall any single or partial exercise of any right or remedy hereunder preclude
any other or further exercise thereof or the exercise of any other right or
remedy granted hereby or by any related document or by law.

 

6.8 Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the Company and its successors and assigns, and shall be binding
upon Executive, his administrators, executors, legatees, and heirs. In that this
Agreement is a personal services contract, it shall not be assigned by
Executive.

 

6.9 Exhibits. The following exhibits are attached hereto and by this reference
incorporated herein:

Exhibit A – Performance Milestones

Exhibit B – Confidentiality and Noncompetition Agreement

Exhibit C – Summary of Outside Involvement.

 

Page 7

Executive Employment Agreement



--------------------------------------------------------------------------------

6.10 Modification. This Agreement may not be and shall not be modified or
amended except by written instrument signed by the parties hereto.

 

6.11 Entire Agreement. This Agreement constitutes the entire agreement and
understanding between the parties hereto in reference to all the matters herein
agreed upon. This Agreement replaces and supersedes all prior agreements or
understandings of the parties hereto with respect to the subject matter hereof.

In witness whereof, the parties hereto have caused this Agreement to be duly
executed and delivered as of the day and year first above written.

 

Bioject Inc.

Bioject Medical Technologies, Inc.

    Executive By:   /s/ Christine M. Farrell     /s/ Ralph Makar

Title:

Date:

 

Vice President of Finance

October 1, 2007

    Date: October 1, 2007

 

Page 8

Executive Employment Agreement



--------------------------------------------------------------------------------

EXHIBIT A

Business Goals for Bioject:

Milestones for Enhanced Incentives for CEO Start Date to Year-End 2007

Programs under direct control of CEO

 

  •  

Identify focused list (e.g., 2 to 5) of potential drug candidates for
consideration as Development Product (DP = device + drug) for own account
[Present to Board in Q4 07]

 

  •  

Measurement – Hard copy of presentation for the Board [Level 1]

 

  •  

Measurement – Agreement of Board to pursue at least one target (could be
previously recognized potential target, e.g., *, *, *, etc) [Level 2]

 

  •  

Measurement – Agreement of Board to pursue new targets, not previously
identified [Level 3-5]

30% total weight

 

  •  

Finalize (e.g., both party sign off) all current ongoing negotiations

 

  •  

Measurement – At least one agreement signed (*, * * *, or *) [Level 1]

 

  •  

Measurement – Two agreements signed [Level 2]

 

  •  

Measurement – All agreements signed with clear Iject development strategy [Level
3]

50% total weight

 

  •  

Establish new business and partnership agreements

 

  •  

Objective Measurement – Deliver agreed to deal term-sheet [Level 1]

 

  •  

Objective Measurement – Signed agreement by both parties [Level 2]

10% total weight

 

  •  

Begin institutional, investor presentations [ Level 1]

5% total weight

 

  •  

M&A discussions [ Identification, Level 1, Term sheet, Level 2, Deal, Level 3]

5% total weight

Total levels = 14

 

 

* This material has been omitted pursuant to a request for confidential
treatment and has been filed separately with the Commission.

 

Exhibit A - Page 1

Executive Employment Agreement



--------------------------------------------------------------------------------

The higher the Level, the greater the incentive (cash/stock/options) granted for
achieving the particular goal.

Upon completion of each time period, the BOD directors (Compensation Committee)
will review all the levels achieved for each weighting and based upon a
comprehensive assessment decide to award up to an additional 20% of the
additional restricted stock unit award for year-end 2007 and up to an additional
50% of the additional restricted stock units award for all other time periods.
Greater than 100% percentage allocations would allow for a larger amount of
awards to be granted when there has been less than 100% earned in previous
periods (e.g., allows for slippage of goals into the next period) and/or when
goals have been exceeded (as decided by the BOD) in the current period. However,
the total number of restricted stock units allocated will not exceed the maximum
of 650,000 restricted shares in the time period specified (2007 to 2009). See
Tables at end of document for calculations of incentive bonuses and additional
incentive bonuses

Performance Review First Half of 2008 (January to June 2008):

 

  •  

Maintain organization in the black per existing business plan (e.g., positive
cash flow) on an operating cash basis

 

  •  

Measurement – P&L, Financial Statements [Level 1 maintain plan]

 

  •  

Measurement – Improvements over existing business plan [Incentive Levels 2-5]

 

  •  

Additional incentives for any new profitable agreements signed

 

  •  

Initiate Development Product (DP = device + drug) for own account

 

  •  

Measurement – Agreement from Board on the plan of action for previously
identified candidates [Level 1]

 

  •  

Measurement – Term sheet(s) established for 1-3 new product(s)/drug(s)
[Level 2-4]

 

  •  

Measurement – Development plan established [Level 5]

 

  •  

Explore offshore outsource production for Spring device

 

  •  

Measurement – Identify one or more potential production partner for Spring
device [Level 1]

 

  •  

Measurement – Initiate production term-sheet [Level 2]

 

  •  

Measurement – Definitive production agreement [Level 3]

 

  •  

Take action on agreed upon priorities [From Q4 2007 Above]

 

  •  

Measurement – execution of business plan (e.g., M&A discussions, progress on new
business agreements and partnerships, new target identification, improve product
quality, expand intellectual property base, etc.)

 

  •  

Measurement – Levels vary based upon degree of accomplishment as agreed to with
the Board in Q4 of 2007 (Levels 1-7)

Total levels 20

g Upon completion of mid-year 2008 (June 30, 2008) performance review, the BOD
may decide to allocate enhanced incentives (e.g., Restricted Stock Units) for
CEO and/or a permanent merit increase in salary and/or percentage cash bonus
allocation.

 

Exhibit A - Page 2

Executive Employment Agreement



--------------------------------------------------------------------------------

Milestones for Enhanced Incentives for CEO for 2008

 

  •  

Increase sales and profitability over 2007 existing plan

 

  •  

Measurement – P&L, Financial Statements [Level 1: QTR 08 vs QTR 07 above
existing plan]

 

  •  

Measurement – P&L, Financial Statements [Level 2: Year 08 vs Year 07 above
existing plan]

 

  •  

Measurement – P&L, Financial Statements [Levels 3-7: 5% – 25% increase above
existing plan]

 

  •  

Measurement – Additional incentives for new business that increases above 25% in
either target (Level 8)

 

  •  

Additional incentives for any new profitable agreements signed (Levels 9-10)

25% total weight

 

  •  

Continue Development Product (DP = device + drug) for own account

 

  •  

Measurement – Present DP business plan to investment community [Level 1]

 

  •  

Measurement – Raise capital to secure Development Product(s) based on higher
market value[Level 2]

 

  •  

Measurement – Initiate development program [Level 3]

 

  •  

Measurement – Additional incentives for the amount of capital raised & the value
of the buy-in share price for new investors (Levels 4-5)

30% total weight

 

  •  

Initiate offshore outsource production for Spring device

 

  •  

Measurement – Signed agreement & product production initiated [Level 1]

 

  •  

Measurement – Additional incentives based on the scale of cost reductions and
increased product margin (Levels 2-3)

20% total weight

 

  •  

Increase in shareholder value based upon the success of the CEO to implement the
vision, strategy and execution elements since starting the job

 

  •  

Measurement – Promote “new company” and value of Specialty Pharma organization
at major investor/pharma/biotech meetings (Level 1)

 

  •  

Measurement – Linked CEO initiatives to the total increase in share price [e.g.,
compare the VWAP (Volume Weighted Average Price) in the last month of 2008 to
volume weighted average price (VWAP) over the last month of 2007 (Level 2)

 

  •  

Measurement – Level 1 to 10 based on share price increase of 25%, 50%, 75%,
100%, 150%, 200%, 250%, 300%, 400%, 500%; Additional incentives for share price
increases above 500% (Levels 3-12)

25% total weight

Total Levels = 30

 

Exhibit A - Page 3

Executive Employment Agreement



--------------------------------------------------------------------------------

2009 (January to December 2009):

 

  •  

Increase sales and profitability over existing 2008 plan

 

  •  

Measurement – P&L, Financial Statements [Level 1: existing plan QTR 09 vs QTR
08]

 

  •  

Measurement – P&L, Financial Statements [Level 2: existing plan Year 09 vs Year
08]

 

  •  

Measurement – P&L, Financial Statements [Levels 3-7: 5%—25% increase]
Measurement – Additional incentives for increases above 25% in either target
(Level 8)

 

  •  

Additional incentives for any new agreements signed (Level 9-10)

25% total weight

 

  •  

Continue Development Product (DP = device + drug) for own account and leverage
in order to maximize shareholder value (e.g., exit strategy via merger, sale of
company)

 

  •  

Measurement – Continue DP process with necessary outsourcing [Level 1]

 

  •  

Measurement – Promote “new company” and value of Specialty Pharma organization
at major investor/pharma/biotech meetings [Level 2]

 

  •  

Measurement – Explore strategies for added shareholder value creation (e.g.,
exit strategy via merger/sale of company with potential partner/acquirer) [Level
3]

 

  •  

Measurement – Complete exit strategy (e.g., merger, sale of company, etc., in
order to maximize shareholder value) [Level 4]

30% total weight

 

  •  

Continue offshore outsource production for Spring device(s)

 

  •  

Measurement – Additional incentives based on the scale of cost reductions and
increased product margin for additional device(s) (Levels 1-3)

20% total weight

 

  •  

Increase in shareholder value based upon the success of the CEO to implement the
vision, strategy and execution elements from 2008

 

  •  

Measurement – Linked to the total increase in share price [e.g., compare VWAP
for December 09 to December 08VWAP (Level 1-3)

 

  •  

Measurement – Level based on share price increase of 25%, 50%, 75%, 100%, 150%,
200%, 250%, 300%, 400%, 500% for 2009 vs. 2008; Additional incentives for share
price increases above 500%. For company sale or merger, then the measurement
used would be the closing share price as compared to the December 08 VWAP (e.g.,
VWAP for the last month of the prior year). (Levels 4-13)

25% total weight

Total levels = 30

TABLE 1

Incentive award granted if goals below cutpoint for 100% are achieved

 

Period

   % of bonus incentive per
each level achieved  

2007

   9 %

First half 2008

   7 %

2008

   5 %

2009

   5 %

Example of calculation of incentive awards for CEO for 2008 if levels below the
cutpoint for additional awards are not achieved

 

Exhibit A - Page 4

Executive Employment Agreement



--------------------------------------------------------------------------------

Goal Achieved

   Level achieved

P&L, Financials

   6

Product Development

   3

Offshore Outsourcing Plus Significant cost reductions and increased product
margin

   1

Shareholder value

   4

TOTAL

   14

CEO would be awarded 70% (14 X 5%) of 200,000 restricted stock units (the
maximum) = 140,000 and a cash bonus equal to 17.5% (70% X 25% ) of base salary
assuming that no incentive awards had been granted at midyear 2008.

TABLE 2

Example of calculations of additional incentive awards when additional goals are
achieved beyond those that merit a 100% award

 

Period

   Number of
levels    Cut point for
100% award
Number of
levels    % additional
award for each
level above
cutpoint     Range of
additional
awards
expressed as %  

2007

   14    11    7 %   107-121 %

First half 2008

   20    14    8 %   108-148 %

2008

   30    20    5 %   105-150 %

2009

   30    20    5 %   105-150 %

 

Exhibit A - Page 5

Executive Employment Agreement



--------------------------------------------------------------------------------

EXHIBIT B

Confidentiality, Non-Compete, Non-Solicitation and Inventions Agreement

The undersigned, Ralph Makar (the “Employee”), acknowledges, as of the date of
this Agreement, that (a) during the course of Employee’s employment with Bioject
Medical Technologies, Inc. and Bioject Inc. (collectively, the “Company”),
Employee has had and will continue to have access to confidential information of
the Company not readily available to the public and (b) Employee has been and
will continue to be employed in a position of trust and confidence. In
consideration of such employment by the Company and access to confidential
information of the Company, Employee agrees as follows:

1. Confidential Information. As used herein, the term “Confidential Information”
means: (a) proprietary information of the Company such as any information which
constitutes, represents, evidences or records a secret scientific, technical,
marketing, production or management information, design, process, procedure,
formula, invention or improvement; (b) information designated by the Company as
confidential or which Employee knows or should know is confidential; and
(c) information provided to Company by third parties which Company is obligated
to keep confidential. It also includes, but is not limited to, trade secrets as
defined under the Uniform Trade Secrets Act, all information relating to
Company’s suppliers and customers, business strategies, pricing, technology,
methods, techniques, procedures, products, costs, employee compensation,
marketing plans, leases, computer programs or systems, inventions, developments,
and trade secrets of every kind and character. “Confidential Information” shall
not include information that Employee can establish (i) was known in the public
domain prior to the time of disclosure to Employee by the Company; (ii) becomes
publicly known and made generally available after disclosure to Employee by the
Company through no action or inaction of Employee; and (iii) is in the
possession of Employee, without confidentiality restrictions, at the time of
disclosure by the Company as shown by Employee’s files and records immediately
prior to the time of disclosure. Employee acknowledges that all Confidential
Information is a valuable asset of the Company and shall continue to be the
exclusive property of the Company whether or not prepared in whole or in part by
Employee and whether or not disclosed to Employee or entrusted to his or her
custody in connection with his or her employment by the Company.

2. Nondisclosure and Nonuse. Unless authorized or instructed in writing by the
Company, or required by law, Employee will not, except as required in the course
of the Company’s business, during or after his or her employment, disclose to
others or use any Confidential Information, unless and until, and then only to
the extent that, such items become available to the public, other than by
Employee’s act or failure to act. In addition, Employee agrees to use his or her
best efforts to prevent accidental or negligent loss or release to any
unauthorized person of the Confidential Information. Employee will deliver
immediately to the Company upon its request all Confidential Information and all
copies thereof. Employee will retain no excerpts, notes, photographs,
reproductions, or copies of any Confidential Information.

3. Work Made for Hire. Employee agrees that at any time during Employee’s
employment, if Employee makes, conceives, discovers or reduces to practice any
invention, modification, discovery, design, development, improvement, process,
software program, work of authorship, documentation, formula, data, technique,
know-how, secret or intellectual property

 

Exhibit B - Page 1

Executive Employment Agreement



--------------------------------------------------------------------------------

right whatsoever or any interest therein (whether or not patentable or
registrable under copyright or similar statutes or subject to analogous
protection) (each herein called a “Development”) that (a) relates to the
business of the Company or any customer of or supplier to the Company or any of
the products or services being developed, manufactured or sold by the Company or
which may be used in relation therewith, (b) results from tasks assigned to
Employee by the Company or (c) results from the use of premises or personal
property (whether tangible or intangible) owned, leased or contracted for by the
Company, each such Development and the benefits thereof shall immediately become
the sole and absolute property of the Company and its assigns. Employee will
promptly disclose to the Company (or any persons designated by it) each such
Development and, by virtue of Employee signing this Agreement, hereby assign any
and all rights and interests resulting therefrom to the Company and it assigns
without further compensation. Employee will communicate to the Company, without
cost or delay, and without publishing the same, all available information
relating to the Developments (with all plans and models).

Each copyrightable Development authored or created by Employee under this
Agreement shall be deemed “work made for hire” as defined in the U.S. Copyright
Act, as amended, and all right, title and interest therein shall vest with the
Company. If any copyrightable Development is not considered to be included in
the categories of works covered by the “work made for hire” doctrine, such
Developments shall be deemed to be assigned and transferred completely and
exclusively to the Company by virtue of the execution of this Agreement.

Employee agrees to, at the request and cost of the Company, execute and do all
such deeds and acts as the Company may reasonably require to (a) apply for and
obtain, in the name of the Company, patents, copyrights, or other analogous
protection in any country throughout the world and when so obtained or vested,
to renew or restore the same, and (b) to defend in any opposition proceedings
with respect to such applications or revocation of those applications. In the
event the Company is unable, after reasonable effort, to secure Employee’s
signature on any patents, copyright or other analogous protection relating to a
Development, whether because of Employee’s physical or mental incapacity or any
other reason, Employee hereby irrevocably designates and appoints the Company
and its duly authorized officers and agents as Employee’s agent and
attorney-in-fact, to act for and in Employee’s behalf to execute any such
applications and do all other lawfully permitted acts to further the prosecution
and issuance of letters patent, copyright or other analogous protection thereon
with the same legal force and effect as if executed by Employee.

4. Ownership of Inventions. Employee agrees that (a) he or she will disclose
immediately to the Company all inventions, discoveries, improvements, trade
secrets, formulae, techniques, processes, know-how and computer programs,
whether or not patentable and whether or not reduced to practice, conceived by
Employee during employment by the Company, either alone or jointly with others,
which relate to or result from the actual or anticipated business, work,
research or investigations of the Company or which result to any extent from the
use of the Company’s premises or tangible or intangible property (herein
collectively referred to as “Inventions”), and (b) that all such Inventions
shall be owned exclusively by the Company. Employee hereby assigns to the
Company all of Employee’s right, title and interest in and to all such
Inventions, and Employee agrees that the Company shall be the sole owner of all
domestic and foreign patent or other rights pertaining thereto. Employee also
agrees, during the term of his or her employment and thereafter, to execute all
documents which the Company reasonably

 

Exhibit B - Page 2

Executive Employment Agreement



--------------------------------------------------------------------------------

determines to be necessary or convenient for use in applying for, perfecting, or
enforcing patents or other intellectual property rights in the Inventions.

5. Non-Solicitation of Customers. Employee agrees that for the one (1) year
period immediately following termination of Employee’s employment with the
Company, for whatever reason, whether that termination is effected by the
Employee or the Company; Employee shall not, directly or indirectly, on behalf
of any person or business, solicit, contact, or call upon any customer or
customer prospect of the Company, or any representative of the same, with a view
toward the sale or providing of any service or product competitive with any
service or product sold or provided by the Company during Employee’s employment
with the Company; provided, however, the restrictions set forth in this Section
shall apply only to customers or prospects, or representatives of the same, with
which the Employee had business contact during the last twelve (12) months of
Employee’s employment with the Company.

6. Non-Solicitation of Employees. Employee agrees that, for the one (1) year
period immediately following termination of Employee’s employment with the
Company, for whatever reason, whether that termination is effected by the
Employee or the Company, Employee shall not, directly or indirectly, solicit,
recruit, or induce any employee of the Company to work for any person or
business which competes with the Company in its business.

7. Non-Compete. Employee agrees that at all times during his employment with the
Company, and for twelve (12) full calendar months after its termination for any
reason, or the maximum period of time permitted by applicable law, whichever is
less, Employee will not, directly or indirectly (i) develop needle-free
injection systems for parenteral injectables or (ii) own any interest in,
manage, control, participate in, consult with, or render services for any
person, firm or entity that develops needle-free injection systems for
parenteral injectables anywhere in the world. Nothing herein shall prohibit
Employee from being an owner of not more than five percent (5%) of the
outstanding stock of any class of corporation which is publicly traded, so long
as Employee has no active participation in the business of such corporation.
Nothing herein shall prohibit or restrict Employee from being employed by,
participating in, consulting with, or rendering services to any person, firm or
entity that develops needle-free injection systems for parenteral injectables if
the employment, consulting, participation, or rendering of services exclusively
involves other products or services.

If at the time of enforcement of this Section 7 a court holds that the
restrictions stated herein are unreasonable, and/or unenforceable, under
circumstances then existing, Employee agrees that the maximum period, scope or
geographical areas reasonable under such circumstances shall be substituted for
the stated period, scope or area. Employee agrees that the restrictions
contained in this Section 7 are reasonable.

8. Obligations to Others. Employee warrants that (a) his or her employment by
the Company does not violate any agreement with any prior employer or other
person or firm, (b) he or she is not subject to any existing confidentiality or
noncompetition agreement or obligation, except as has been fully disclosed in
writing to the Company, and (c) Employee will not use or disclose in connection
with his or her employment by the Company any confidential information belonging
to any other person or firm. Employee also agrees to be bound by all
confidentiality and invention obligations and restrictions of the Company to
third parties if Employee is

 

Exhibit B - Page 3

Executive Employment Agreement



--------------------------------------------------------------------------------

informed of such by the Company and agrees to take all action necessary to
discharge the obligations of the Company thereunder.

9. Remedies. Employee acknowledges that breach of this Agreement will cause
irreparable harm to the Company and agrees to the entry of a temporary
restraining order, permanent injunction or other equitable relief by any court
of competent jurisdiction to prevent breach or further breach of this Agreement,
in addition to any other remedy available to the Company at law or in equity.

10. Severability of Provisions. The provisions hereof are severable, and if any
provision is held invalid or unenforceable, it shall be enforced to the maximum
extent permissible, and the remaining provisions shall continue in full force
and effect.

11. Oregon Law to be Applied. The interpretation of and performance under this
Agreement shall be governed by the laws of the State of Oregon, exclusive of
choice of law rules.

12. Attorneys Fees. If any action or suit is instituted to enforce Employee’s
obligations hereunder, the prevailing party shall be entitled to recover from
the other party, in addition to any other rights and remedies it may have, all
reasonable expenses and attorneys’ fees at trial, on appeal, and in connection
with any petition for review.

13. No Further Rights. Nothing in this Agreement shall be construed to vary the
employment relationship or to confer any rights to continued employment by the
Company. Unless otherwise specified, Employee’s employment by the Company is
strictly “at-will” and may be terminated at any time for any reason with or
without cause or notice.

14. Waiver. Any waiver by the Company of a breach of any provision of this
Agreement shall not operate or be construed as a waiver of any subsequent breach
of such provision or any other provision hereof.

Notice To Employee:

THIS AGREEMENT REQUIRES TRANSFER TO THE COMPANY OF CERTAIN INVENTIONS OR WORKS
OF AUTHORSHIP. YOU MAY WISH TO CONSULT YOUR LEGAL COUNSEL FOR ADVICE.

 

/s/ Ralph Makar     October 1, 2007 Signature of Employee     Date Ralph Makar  
    Please Print Name    

 

 

 

 

Exhibit B - Page 4

Executive Employment Agreement



--------------------------------------------------------------------------------

EXHIBIT C

(Summary of Outside Involvement)

Disclosure Summary for Outside Interests of Ralph Makar

 

1) Mesa Therapeutics – Co-Founder and Corporate Officer – Mesa Therapeutics is
an emerging specialty pharmaceutical company focused on acquiring branded
prescription products with additional market potential. Signed Confidentiality
Agreement in place.

 

  + Upon Joining Bioject as CEO: Will relinquish corporate officer role and
maintain a minority ownership interest and status as a Strategic Advisor.

 

2) Keisense Ltd. – A privately held startup company that is researching and
developing technologies to enhance communication on mobile devices. Signed
Confidentiality Agreement in place.

 

  + Upon Joining Bioject as CEO: Will retain a minority share as a result of
completed work assisting with business planning, business development and fund
raising. May retain status as a Strategic Advisor.

 

3) Anharico – A privately held Belgium based international cosmetic
manufacturer. Developed Business plan and strategy for entry into US market.
Engaged major US distributor in early Stage discussions.

 

  + Upon Joining Bioject as CEO: Will relinquish role as US lead for Anhairco
business. May collect subsequent royalties based upon future US sales.

 

4) Consulting Engagements – Confidentiality agreements and ongoing contract in
place regarding specific Pharmaceutical consulting services. Can be terminated
with 15 days notice.

 

  + Upon Joining Bioject as CEO: Will terminate any such agreements.

 

Exhibit C - Page 1

Executive Employment Agreement